Name: Commission Regulation (EEC) No 3407/88 of 31 October 1988 modifying Regulation (EEC) No 4122/87 concerning the import quotas subject to quantitative restrictions (1988 fishing year)
 Type: Regulation
 Subject Matter: Europe;  fisheries;  international trade
 Date Published: nan

 1 . 11 . 88 Official Journal of the European Communities No L 299/61 COMMISSION REGULATION (EEC) No 3407/88 of 31 October 1988 modifying Regulation (EEC) No 4122/87 concerning the import quotas subject to quantitative restrictions (1988 fishing year) genus Merluccius spp., frozen falling within CN codes 0303 78 10 and 0304 90 47 are hereby replaced by the following : 'Annual quota of import Quartely instalments 1 2 3 4 27 750 5 687 5 687 5 688 10 688 * THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas, as well as their quarterly instalments, as laid down in Commission Regulation (EEC) No 4122/87 (3), as amended by Regulation (EEC) No 2276/88 (4) ; Whereas Spain has made a request for an increase of 5 000 tonnes in the quota level for frozen hake of the genus Merluccius spp., as well as of 1 000 tonnes in the quota level for fresh of chilled hake of the genus Merluccius spp., for the 1988 fishing year ; whereas it is therefore necessary to modify the quota levels in question as well as their quarterly instalments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery products, 2. In the table in part A of the Annex to Regulation (EEC) No 4122/87 the figures for fresh or chilled hake of the genus Merluccius spp., falling wihin CN codes ex 0302 69 65 and ex 0304 10 99 are hereby replaced by the following : 'Annual quota of import Quartely instalments 1 2 3 4 3 000 200 620 740 1 440' HAS ADOPTED THIS REGULATION : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 1 . In the table in Part A of the Annex to Regulation (EEC) No 4122/87 the figures for frozen hake of the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 43, 20 . 2. 1986, p. 8 . 0 OJ No L 371 , 31 . 12. 1986, p. 9 . 0 OJ No L 386, 31 . 12. 1987, p. 24. 0 OJ No L 200, 26. 7. 1988 , p. 13 .